DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Drawings
The drawings are objected to because of the use of heavy shading.  Note that solid black shading areas are not permitted, except when used to represent bar graphs or color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spherical microbeads” in claim 1, 14, “granular or fibrous packaging material” in claim 8,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 6, the claims recite the protective carrying case octagonal in shape from a front view.  However, this recitation was not described in the original disclosure and thus constitutes new matter.  In particular, the disclosure shows Fig 1 as the front view, however, the shape of the case is not octagonal as shown in Fig 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0144664 to Hammill in view of US Patent No. 3,515,267 to La Rocca et al (La Rocca), US Patent No. 3,074,543 to Stanley, US Patent No. 2,472,754 to Mead, US 2003/0085140 to Hagemann, US 2016/0209024 to Sale, CN 209610140 to Ye and US 2016/0251124 to Arnold et al. (Arnold).
Regarding claim 1, Hammill teaches a protective carrying case (4), comprising: a top component (10), a bottom component (12), a handle (54), at least one latch (48), and at least one hinge (46); and at least one retaining element (34, 36; the cushions retain the firearm therebetween when the case is closed); wherein the at least one hinge is attached to the top component and the bottom component (paragraph [0027]); wherein the handle (54) is attached to the bottom component (12). Hammill does not teach that the retaining element is filled with microbeads, However, Larocca teaches that the at least one retaining element (10) is filled with spherical microbeads (16; Fig 1 shows a circular example beads being poured into the container, and one of ordinary skill in the art, understanding that “beads” are frequently round in the art, would understand that the beads may be spherical); wherein the spherical microbeads are polystyrene (Larocca, abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill by adding the retaining element being filled with microbeads as disclosed by Larocca in order to securely package an article for storage inside a box, the retaining element (10) conforming substantially to the surface area of the article means to be packaged (abstract). Larocca teaches a retaining element which may be used to package a variety of articles, and provides the advantage of conforming to irregular shapes, or which may be used with a variety of shaped objects. One of ordinary skill in the art would have been motivated to modify the carrying case of Hammill by adding that the retaining element is filled with microbeads, as taught by Larocca, in order to accommodate various contents therein and to conform to the shape of the contents, thus ensuring protection during transportation or storage.
Hammill in view of Larocca does not teach the size of the microbeads. However, Stanley teaches that the microbeads are between 1 millimeter and 5 millimeters in diameter (1/12 inch = 2 mm; Col. 3 lines 53-54).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca by adding the retaining element being filled with microbeads between 1 millimeter and 5 millimeters in diameter as disclosed by Stanley in order to ensure that the retaining element can flexibly conform to the shape of the contents, while still protecting said contents. Stanley teaches that if the diameter of the packing material is too small, the advantageous protecting properties of the packing material are lost (Col. 3 lines 59-65). If the packing material are too large, they lose the ability to conform to the shape of the contents of the retaining element. One of ordinary skill in the art would have been motivated to modify the microbeads of Hammill in view of Larocca by adding microbeads between 1 millimeter and 5 millimeters in diameter in order to ensure the retaining element is both secure and adjustable to the shape of the contents held therein.
Hammill in view of Larocca in further view of Stanley does not teach that the retaining element has a nozzle for adjusting the air contained therein. However, Mead teaches that the at least one retaining element includes at least one nozzle (10, 11) for adjusting an amount of air contained within the at least one retaining element (Col. 2 lines 36-38).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca in further view of Stanley by adding that the retaining element has a nozzle for adjusting the air contained therein as disclosed by Mead in order to solidify the granular mass around the retained contents (Col. 2 lines 33-55). The retaining element disclosed by Hammill in view of Larocca in further view of Stanley, which comprises a carrying case with a retaining element containing a plurality of microbeads, intended to surround and protect contents; by evacuating the retaining element of air and solidifying the microbeads, as taught by Mead, the now-modified invention would allow the retaining element to solidify around its contents, thus protecting them even in the event of moving or transporting the carrying case (wherein the microbeads might not do so if they were not solidified as in Mead, and were liable to moving around and thus exposing the contents during transportation or movement); one of ordinary skill in the art would have been motivated as such to make this modification.
Hammill in view of Larocca, Stanley, and Mead, does not teach a hasp attached to the carrying case. However, Hagemann teaches that at least one hasp is attached to the top component and is aligned with at least one corresponding lug on the handle (locking mechanism 56 is formed as an extension of the handle (paragraph [0033]) comprising an aperture and a latch pin. When applied to the invention of Hammill in view of Larocca, Stanley, and Mead, it would be reasonable for the locking mechanism to be applied to the top component and handle (a portion of the bottom component) as these are the two separable portions intended to be held together by the hasp).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, Stanley, and Mead by adding the hasp as disclosed by Hagemann in order to lock the top and bottom components together, preventing them from becoming separated.  Hammill in view of Larocca, Stanley, Mead, and Hagemann does not teach the carrying case being constructed from carbon fiber. However, Sale teaches that the top component, the bottom component, the at least one hinge and the handle are constructed from at least carbon fiber (paragraph [0039]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, Stanley, Mead, and Hagemann by adding the carrying case being constructed from carbon fiber as disclosed by Sale in order to create a carrying case made from a durable material (paragraph [0039]). Carbon fiber is known in the art of cases for transportation and storage of objects in order to create a durable, strong container in order to prevent damage of the contents of the cases, and one of ordinary skill in the art would be motivated as such to use carbon fiber in the construction of the carrying case.
Hammill in view of Larocca, Stanley, Mead, Hagemann, and Sale does not teach the carrying case exterior comprising a honeycomb pattern. However, Ye teaches that an exterior surface of the top component (top portion of 1) includes a first honeycomb relief pattern (surface is provided with a honeycomb layer; abstract); and wherein an exterior surface of the bottom (bottom portion of 1) component includes a second honeycomb relief pattern (surface is provided with a honeycomb layer; abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, Stanley, Mead, Hagemann, and Sale by adding the honeycomb pattern taught by Ye in order to resist scratches and other surface damage to the carrying case. Ye teaches that by utilizing the honeycomb pattern on the surface of the carrying case, the case is not easy to be scraped (Ye; paragraph [0014], translated copy) and as such, one of ordinary skill in the art would be reasonably motivated to add this feature to the carrying case of Hammill in view of Larocca, Stanley, Mead, Hagemann, and Sale to prevent damage to the case and potentially the contents within due to surface damage.
The modified Hammill does not teach a recessed portion, a chamfered edge, a latch in the recessed portion.  However, Arnold discloses a container (Fig 1) having a top component (44) including at least one recessed portion (56), an edge between exterior surface of the top component and exterior surface of the at least one recessed portion is a chamfered edge (62), wherein at least one latch (66) is attached to the exterior surface of the at least one recessed portion (Fig 4).  One of ordinary skill in the art would have found it obvious to incorporate a latch in a recessed portion on the top component of the modified Hammill as suggested by Arnold in order to lock the container.
Regarding Claim 2, Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, Ye and Arnold as applied to Claim 1 above teaches all the limitations of Claim 2, including the carrying case comprising at least one foam layer positioned on an interior surface of the top component (Hammill; 34, paragraph (0026]).
Regarding Claim 3, Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, Ye and Arnold as applied to Claim 1 above teaches all the limitations of Claim 3, but does not teach a nozzle adapter for attachment to a pump. However, Mead teaches that the at least one nozzle includes at least one adapter (flexible tube, col. 2 lines 51-55) for attachment to at least one pumping mechanism (P). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, and Ye, Arnold by adding the nozzle adapter for attachment to a pump disclosed by Mead in order to use a pump to both evacuate air from the retaining element in order to solidify it, and to force air back into the retaining element in order for it to become malleable once again (col. 2 line 51 —col. 3 line 7). One of ordinary skill in the art would have been motivated to make this modification in order to easily adjust the air content within the retaining element (advantageous in its own right for the reasons discussed above in the rejection of Claim 1) as doing so with a pump is both faster and requires less effort than manually evacuating the air from the retaining element.
Regarding Claim 4, Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, and Ye and Arnold as applied to Claim 1 above teaches all the limitations of Claim 4, including the carrying case comprising at least four latches (Hammill Fig 1; 48, 50).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammill in view of Larocca, Stanley, Mead, Hagerman, Sale, Ye, Arnold and US Patent No. 8,960,734 to Camp.
Regarding Claim 5, Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, and Ye and Arnold as applied to claim 4 above teaches all the limitations of claim 5, including that at least two of the at least four latches are locking latches (Hammill, Fig 1; 48, 50; latches, which “lock” the carrying case together when latched), and wherein the at least two locking latches of the at least four latches connect the top component and the bottom component of the protective carrying case (Fig 1; latch portions 48 of the top component and 50 of the bottom component lock together when latched, connecting the top and bottom components of the case).  The modified Hammill does not teach the latches utilizing integrated key-locking mechanisms.  However, Camp teaches that such latches (10, Fig 1) utilizing integrated key-locking mechanism (col. 5, ll. 25-30) were known in the art and one of ordinary skill in the art would have found it obvious to substitute the latches of the modified Hammill with latches having integrated key-locking mechanism in order to lock the container since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hammill (US 20040144664) in view of Larocca (US 3515267), Stanley (US 3074543), Mead (US 2472754), Hagemann (US 20030085140), Sale (US 20160209024), Ye (CN 209610140), and Jefferson (GB 130400).
Regarding Claim 6, Hammill in view of Larocca, Stanley, Mead, Hagemann, Sale, and Ye as applied to Claim 1 above teaches all the limitations of Claim 6, but does not teach that the edges of the carrying case are chamfered or that the ends are semi-hexagonal. Jefferson in teaches that the top component and bottom component each include a first end Jefferson; left end, Fig 1), a second end (right end, Fig 2, nearer to reference numbers 10 and 13 in Fig 1), and a multiplicity of edges (front edge; rear edge, opposite front edge, nearer to reference number 11 in Fig 1), wherein each edge of the multiplicity of edges of the top component is chamfered (Fig 1; front edge and back edge of top component are chamfered), wherein each edge of the multiplicity of edges of the bottom component is chamfered (Fig 1; front edge and back edge of bottom component are chamfered), and wherein the first end of the top component, the second end of the top component, the first end of the bottom component, and the second end of the bottom component, are semi-hexagonal (Fig 1; side ends are semi-hexagonal; the semi hexagon is formed of the two chamfered edges and the flat plane edge between them). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the modified Hammill container to hexagonal as shown by Jefferson in order to facilitate holding of the firearm since it has been held that the configuration of a claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 8, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammill in view of Mead, Hagemann, Sale, Ye and Arnold.
Regarding Claim 8, Hammill teaches a protective carrying case (4), comprising: a top component (10), a bottom component (12), a handle (54), and at least one hinge (46); and at least one retaining element (34, 36; the cushions retain the firearm therebetween when the case is closed); wherein at least one layer of the at least one retaining element (34, 36) is constructed from a plastic material (paragraph [0026]; soft plastic foam); wherein the at least one hinge is attached to the top component and the bottom component (paragraph [0027]); wherein the handle (54) is attached to the bottom component (12).  Hammill does not teach that the retaining element has a nozzle for adjusting the air contained therein. However, Mead teaches that the at least one retaining element includes at least one nozzle (10, 11) for adjusting an amount of air contained within the at least one retaining element (Col. 2 lines 36-38).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by adding that the retaining element has a nozzle for adjusting the air contained therein as disclosed by Mead in order to solidify the granular mass around the retained contents (Col. 2 lines 33-55). The retaining element disclosed by Hammill which comprises a carrying case with a retaining element containing a plurality of microbeads, intended to surround and protect contents; by evacuating the retaining element of air and solidifying the microbeads, as taught by Mead, the now-modified invention would allow the retaining element to solidify around its contents, thus protecting them even in the event of moving or transporting the carrying case (wherein the microbeads might not do so if they were not solidified as in Mead, and were liable to moving around and thus exposing the contents during transportation or movement); one of ordinary skill in the art would have been motivated as such to make this modification.  Hammill in view Mead does not teach a hasp attached to the carrying case. However, Hagemann teaches that at least one hasp is attached to the top component and is aligned with at least one corresponding lug on the handle (locking mechanism 56 is formed as an extension of the handle (paragraph [0033]) comprising an aperture and a latch pin. When applied to the invention of Hammill in view of Mead, it would be reasonable for the locking mechanism to be applied to the top component and handle (a portion of the bottom component) as these are the two separable portions intended to be held together by the hasp).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view and Mead by adding the hasp as disclosed by Hagemann in order to lock the top and bottom components together, preventing them from becoming separated.  Hammill in view of Mead in further view of Hagemann does not teach the carrying case being constructed from carbon fiber. However, Sale teaches that the top component, the bottom component, and the handle are constructed from at least carbon fiber (paragraph [0039)). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Mead in further view of Hagemann by adding the carrying case being constructed from carbon fiber as disclosed by Sale in order to create a carrying case made from a durable material (paragraph [0039]). Carbon fiber is known in the art of cases for transportation and storage of objects in order to create a durable, strong container in order to prevent damage of the contents of the cases, and one of ordinary skill in the art would be motivated as such to use carbon fiber in the construction of the carrying case.  Hammill in view of Mead, Hagemann, and Sale does not teach the carrying case exterior comprising a honeycomb pattern. However, Ye teaches that an exterior surface of the top component (top portion of 1) includes a first honeycomb relief pattern (surface is provided with a honeycomb layer; abstract); and wherein an exterior surface of the bottom (bottom portion of 1) component includes a second honeycomb relief pattern (surface is provided with a honeycomb layer; abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Mead, Hagemann, and Sale by adding the honeycomb pattern taught by Ye in order to resist scratches and other surface damage to the carrying case. Ye teaches that by utilizing the honeycomb pattern on the surface of the carrying case, the case is not easy to be scraped (Ye; paragraph [0014], translated copy) and as such, one of ordinary skill in the art would be reasonably motivated to add this feature to the carrying case of Hammill in view of Mead, Hagemann, and Sale to prevent damage to the case and potentially the contents within due to surface damage.
The modified Hammill does not teach a recessed portion, a chamfered edge, a latch in the recessed portion.  However, Arnold discloses a container (Fig 1) having a top component (44) including at least one recessed portion (56), an edge between exterior surface of the top component and exterior surface of the at least one recessed portion is a chamfered edge (62), wherein at least one latch (66) is attached to the exterior surface of the at least one recessed portion (Fig 4).  One of ordinary skill in the art would have found it obvious to incorporate a latch in a recessed portion on the top component of the modified Hammill as suggested by Arnold in order to lock the container.
Regarding Claim 11, Hammill in view of Mead, Hagemann, Sale, and Ye, Arnold as applied to Claim 8 above teaches all the limitations of Claim 11, but does not teach that the retaining element has a nozzle for adjusting the air contained therein. However, Mead teaches the at least one nozzle (10, 11) is operable to adjust the amount of air contained within the at least one retaining element through manual operation (12; col. 2 lines 36-41).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca by adding that the retaining element has a nozzle for adjusting the air contained therein as disclosed by Mead in order to solidify the granular mass around the retained contents (Col. 2 lines 33-55). The invention of Hammill in view of Larocca, which comprises a carrying case with a retaining element containing a plurality of microbeads, is intended to surround and protect contents; by evacuating the retaining element of air and solidifying the microbeads, as taught by Mead, the now-modified invention would allow the retaining element to solidify around its contents, thus protecting them even in the event of moving or transporting the carrying case (wherein the microbeads might not do so if they were not solidified as in Mead, and were liable to moving around and thus exposing the contents during transportation or movement); one of ordinary skill in the art would have been motivated as such to make this modification.
Regarding claim 13, the modified Hammill teaches the case of claim 8 but does not teach the recited dimensions.  However, one of ordinary skill in the art would have found it obvious to optimize the dimensions of the case to the range as recited in order to facilitate holding of a specific size firearm since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammill in view of Mead, Hagemann, Sale, Ye, Arnold and Larocca.
Regarding Claim 9, Hammill in view of Mead, Hagemann, Sale, and Ye, Arnold as applied to Claim 8 above teaches all the limitations of Claim 9, but does not teach that the granular material is made of polystyrene. However, Larocca teaches that the granular or fibrous packaging material is at least one of: polystyrene, rubber, wood, metal, or a plant-based organic material (polystyrene; abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Mead, Hagemann, Sale, and Ye by adding that the granular material is made of polystyrene as disclosed by Larocca in order to provide a lightweight, crush resistant packing material within the retaining element (Col. 1 lines 33-35). The use of polystyrene as a packaging material is known in the art of packaging and insulating contents of storage boxes during shipping or storage, and one of ordinary skill in the art would have been motivated to modify the carrying case by filling the retaining element with polystyrene beads in order to prevent damage of a firearm stored within while also keeping the weight of the carrying case to a minimum.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammill in view of Mead, Hagemann, Sale, Ye, Arnold and US 2006/0054627 to Youngs.
Regarding Claim 10, Hammill in view of Mead, Hagemann, Sale, and Ye, Arnold as applied to Claim 8 above teaches all the limitations except for the hasp being metal.  However, Youngs teaches that the at least one hasp and the at least one corresponding lug are constructed from metal (paragraph [0018]).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Mead, Hagemann, Sale, and Ye by adding that the hasp is metal as disclosed by Youngs in order to better prevent tampering with the contents of the case. The purpose of the hasp as a securing mechanism is to prevent tampering of the contents of the case, such as by children (paragraph [0018]) and by using a metal hasp, rather than one of plastic or other materials, a sturdier locking mechanism is created, and therefore one less likely to be broken in order to tamper with the contents of the case.

Claim(s) 14-17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammill in view of Larocca, Mead, Sale, Ye, Arnold and US Patent No. 6,135,277 to Armstrong.
Regarding Claim 14, Hammill teaches a protective carrying case (4), comprising: a top component (10), a bottom component (12), a handle (54), and at least one latch (Fig 1; 48, 50); and at least one retaining element (34, 36; the cushions retain the firearm therebetween when the case is closed); wherein the top component includes a foam layer positioned on an interior surface of the top component (34, paragraph [0026]), and wherein the at least one latch is a locking latch (Fig 1; 48, 50; latches, which “lock” the carrying case together when latched).
Hammill does not teach that the retaining element is filled with microbeads, However, Larocca teaches that the at least one retaining element (10) is filled with spherical microbeads (16; Fig 1 shows a circular example beads being poured into the container, and one of ordinary skill in the art, understanding that “beads” are frequently round in the art, would understand that the beads may be spherical); spherical wherein the microbeads are polystyrene (Larocca, abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill by adding the retaining element being filled with microbeads as disclosed by Larocca in order to securely package an article for storage inside a box, the retaining element (10) conforming substantially to the surface area of the article means to be packaged (abstract). Larocca teaches a retaining element which may be used to package a variety of articles, and provides the advantage of conforming to irregular shapes, or which may be used with a variety of shaped objects. One of ordinary skill in the art would have been motivated to modify the carrying case of Hammill by adding that the retaining element is filled with microbeads, as taught by Larocca, in order to accommodate various contents therein and to conform to the shape of the contents, thus ensuring protection during transportation or storage.
Hammill in view of Larocca does not teach that the retaining element has a nozzle for adjusting the air contained therein. However, Mead teaches that the at least one retaining element includes at least one nozzle (10, 11) for adjusting an amount of air contained within the at least one retaining element (Col. 2 lines 36-38)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca by adding that the retaining element has a nozzle for adjusting the air contained therein as disclosed by Mead in order to solidify the granular mass around the retained contents (Col. 2 lines 33-55). The invention of Hammill in view of Larocca, which comprises a carrying case with a retaining element containing a plurality of microbeads, is intended to surround and protect contents; by evacuating the retaining element of air and solidifying the microbeads, as taught by Mead, the now-modified invention would allow the retaining element to solidify around its contents, thus protecting them even in the event of moving or transporting the carrying case (wherein the microbeads might not do so if they were not solidified as in Mead, and were liable to moving around and thus exposing the contents during transportation or movement); one of ordinary skill in the art would have been motivated as such to make this modification.
Hammill in view of Larocca in further view of Mead does not teach the carrying case being constructed from carbon fiber. However, Sale teaches that the top component, the bottom component, and the handle are constructed from at least carbon fiber (paragraph [0039)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca in further view of Mead by adding the carrying case being constructed from carbon fiber as disclosed by Sale in order to create a carrying case made from a durable material (paragraph [0039]). Carbon fiber is known in the art of cases for transportation and storage of objects in order to create a durable, strong container in order to prevent damage of the contents of the cases, and one of ordinary skill in the art would be motivated as such to use carbon fiber in the construction of the carrying case.
Hammill in view of Larocca, Mead, and Sale does not teach the carrying case exterior comprising a honeycomb pattern. However, Ye teaches that an exterior surface of the top component (top portion of 1) includes a first honeycomb relief pattern (surface is provided with a honeycomb layer; abstract); and wherein an exterior surface of the bottom (bottom portion of 1) component includes a second honeycomb relief pattern (surface is provided with a honeycomb layer; abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, Mead, and Sale by adding the honeycomb pattern taught by Ye in order to resist scratches and other surface damage to the carrying case. Ye teaches that by utilizing the honeycomb pattern on the surface of the carrying case, the case is not easy to be scraped (Ye; paragraph [0014], translated copy) and as such, one of ordinary skill in the art would be reasonably motivated to add this feature to the carrying case of Hammill in view of Larocca, Mead, and Sale to prevent damage to the case and potentially the contents within due to surface damage.
The modified Hammill does not teach a recessed portion, a chamfered edge, a latch in the recessed portion.  However, Arnold discloses a container (Fig 1) having a top component (44) including at least one recessed portion (56), an edge between exterior surface of the top component and exterior surface of the at least one recessed portion is a chamfered edge (62), wherein at least one latch (66) is attached to the exterior surface of the at least one recessed portion (Fig 4).  One of ordinary skill in the art would have found it obvious to incorporate a latch in a recessed portion on the top component of the modified Hammill as suggested by Arnold in order to lock the container.
The modified Hammill further does not teach a sealing element.  However, Armstrong discloses a container (Fig 1) and in particular discloses a perimetric sealing element (39) between top and bottom components (111, 121) for forming a fluid seal.  One of ordinary skill in the art would have found it obvious to incorporate a sealing element to the modified Hammill as suggested by Armstrong in order to seal the container.
Regarding Claim 15, Hammill in view of Larocca, Mead, Sale, and Ye, Arnold, Armstrong as applied to Claim 14 above teaches all the limitations of Claim 15, including that the at least one retaining element is a vacuum splint (Mead; col. 3 lines 8-13; wherein a vacuum splint as taught by Hammill in view of Larocca in further view of Mead above comprises a retaining element containing a plurality of granular material such as microbeads wherein air is evacuated to solidify the shape of the retaining element around an object).
Regarding Claim 16, Hammill in view of Larocca, Mead, Sale, and Ye, Arnold, Armstrong as applied to Claim 14 above teaches all the limitations of Claim 16, but does not teach a nozzle adapter for attachment to a pump. However, Mead teaches that the at least one nozzle includes at least one adapter (flexible tube, col. 2 lines 51-55) for attachment to at least one pumping mechanism (P). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, Mead, Sale, and Ye by adding the nozzle adapter for attachment to a pump disclosed by Mead in order to use a pump to both evacuate air from the retaining element in order to solidify it, and to force air back into the retaining element in order for it to become malleable once again (col. 2 line 51 — col. 3 line 7). One of ordinary skill in the art would have been motivated to make this modification in order to easily adjust the air content within the retaining element (advantageous in its own right for the reasons discussed above in the rejection of Claim 1) as doing so with a pump is both faster and requires less effort than manually evacuating the air from the retaining element.
Regarding Claim 17, Hammill in view of Larocca, Mead, Sale, and Ye, Arnold, Armstrong as applied to Claim 14 above teaches all the limitations of Claim 17, including that the at least one retaining element forms a rigid shape when the amount of air contained within the at least one retaining element is evacuated. (Mead; col. 3 lines 8-13; Hammill in view of Larocca in further view of Mead above teaches an invention comprising a retaining element containing a plurality of granular material such as microbeads wherein air is evacuated to solidify the shape of the retaining element around an object).
Regarding claim 21, the modified Hammill teaches the case of claim 14 but does not teach the recited dimensions of the honeycomb relief pattern.  However, one of ordinary skill in the art would have found it obvious to change the dimensions of the pattern to lie in the range recited in order to adapt to the size of the container since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammill in view of Larocca, Mead, Sale, Ye, Arnold, Armstrong and US Patent No. 4,890,466 to Cislo.
Regarding Claim 18, Hammill in view of Larocca, Mead, Sale, and Ye, Arnold, Armstrong as applied to Claim 14 above teaches all the limitations of Claim 18, including the carrying case comprising at least one pull-tab (Hammill, 52, Fig 1; wherein the pull-tab is attached to the top component and assists a user in opening the carrying case), but does not teach the carrying case comprising a guide cord. However, Cislo teaches the carrying case comprising at least one guide cord (46, 48; col. 6 lines 3-10; wherein 46 and 48 may be strings attached to the top and bottom components).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Larocca, Mead, Sale, and Ye by adding the wheels disclosed by Horn in order to prevent the top component from pivoting away from the bottom component beyond the desired angle when the case is open (col. 6 lines 3-10). It would have been obvious to one of ordinary skill in the art to modify the carrying case by adding the guide cord of Horn in order to secure the top component of the case from opening too widely, as this is commonly known in the art of hinge design (col. 6 lines 2-3).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammill in in view of Mead, Hagemann, Sale, Ye, Arnold and US 2013/0193005 to Hoeth.
Regarding Claim 22, Hammill in view of Mead, Hagemann, Sale, and Ye as applied to Claim 8 above teaches all the limitations of Claim 22, but does not teach the top component comprising carbon fiber and an insulating material. However, Hoeth teaches that the top component includes a top layer, a middle layer, and a bottom layer, wherein the top layer and the bottom layer include carbon fiber, wherein the middle layer includes an insulating material (paragraph [0012]; the outer shell can be made from two layers of carbon fiber reinforced with an intermediate composite material layer; many kinds of “composite material” are insulating materials--one example of such a material is fiberglass, which is a known insulating material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Mead, Hagemann, Sale, and Ye by adding the materials of the top component being carbon fiber and an insulating material as disclosed by Horn in order to aid in insulation, as well as an anti-breakage measure (paragraph [0012]). Preventing exterior damage to the case as well as insulating the case advantageously prevent damage to the interior contents of the case. One of ordinary skill in the art, recognizing the advantages of utilizing such materials in a sturdy protective enclosure case as taught by Hoeth would be motived to modified the invention of the modified Hammill.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammill in view of Mead, Hagemann, Sale, Ye, Arnold and US Patent No. 7,546,920 to Horn.
Regarding Claim 23, Hammill in view of Mead, Hagemann, Sale, and Ye, Arnold as applied to Claim 8 above teaches all the limitations of Claim 23, including that the protective carrying case includes a bezel (Hammill; combination of top component and bottom component of the case), wherein the bezel includes a top component (Hammill top component) and a bottom component (Hammill bottom component), but does not teach a gasket. However, Horn teaches that the protective carrying case further includes a gasket (56), wherein the gasket is positioned between the top component of the bezel and the bottom component of the bezel (between lower enclosure body and upper enclosure body, abstract; col. 5 lines 17-27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrying case disclosed by Hammill in view of Mead, Hagemann, Sale, and Ye, Arnold by adding the gasket between the top and bottom components of the case as disclosed by Horn in order to create an effective seal between the top and bottom components (col. 5 lines 17-27). Creating a seal between the upper and lower components prevents unwanted materials from entering the case, such as dust and debris; this is a known function of seals. One of ordinary skill in the art, recognizing the advantages of utilizing a seal in a firearm case as taught by Horn, would be motivated to modifiy the invention of the modified Hammill as such.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammill in view of (La Rocca), Stanley, Mead, Hagemann, Sale, Ye, Arnold and Camp.
Regarding claim 24, the modified Hammill teaches the case of claim 1 but does not teach the latch having the structure as recited.  However, Camp discloses a latch structure (10) for a container, the latch including a stem (32) and a housing with a pushbutton release mechanism (40) for releasing the housing from the stem.  One of ordinary skill in the art would have found it obvious to substitute the latch of Hammill with a functionally equivalent latch as taught by Camp in order to lock the container since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.   In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that prior art does spherical microbeads.  This is not persuasive because La Rocca discloses microbeads (16) having a spherical shape as shown in Fig 1.  Applicant further argues that Stanley teaches away from spherical beads because Stanley has a length longer than diameter.  However, La Rocca already discloses spherical shape microbeads and Stanley is used for teaching the recited diameter of beads.
Applicant further argues prior art does not teach latch in a recessed portion having a chamfered edge.  However, Arnold discloses such a feature on containers and one of ordinary skill in the art would have incorporated such features to the modified Hammill as suggested by Arnold in order to facilitate locking of the container.
In response to applicant's argument that Mead is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Mead is directed to a casing holding granular material in a flexible sack.
In response to applicant's argument that Sale is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sale is directed to a container having a hinged lid similar to Hammill being a container having a hinged lid.
Applicant further argues that the prior art does not teach top and bottom component having chamfered edges such that the case is octagonal in shape from a front view.  Assuming arguendo applicant has support for the recited shape in front view, this is not persuasive because Jefferson discloses a case having octagonal shape in front view as shown in Fig 1 with both top (11) and bottom (10) components having chamfered edges and the top component and bottom component are semi-hexagonal from the front view.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735